Exhibit 10.11

RECOGNITION AGREEMENT

This Recognition Agreement (this “Agreement”) dated as of April 24, 2015, is
entered into by and among CSL NATIONAL, LP, a Delaware limited partnership
(“CS&L”), and THE OTHER LANDLORD ENTITIES SET FORTH ON THE SIGNATURE PAGE HERETO
(together with CS&L, collectively, “Landlord”), WINDSTREAM HOLDINGS, INC., a
Delaware corporation (“Tenant”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Collateral Agent (“Administrative Agent”) on behalf of the Lenders (as
hereinafter defined).

RECITALS

WHEREAS, Landlord and Tenant entered into that certain Master Lease, dated as of
the date hereof (as the same may be amended or restated from time to time, the
“Lease”) pursuant to which Landlord granted to Tenant a leasehold estate in and
to the Leased Property.

WHEREAS, Windstream Services, LLC, a Delaware limited liability company (f/k/a
Windstream Corporation) (“Windstream Services”) is a subsidiary of Tenant.

WHEREAS, pursuant to the terms of that certain Sixth Amended and Restated Credit
Agreement, dated as of the date hereof, by and among Windstream Services, the
lenders party thereto (together with their successors and/or assigns, the
“Lenders”), Administrative Agent, and the documentation agents referred to
therein (as the same may be amended, restated, modified, renewed or replaced
from time to time, the “Credit Agreement”) and the other documents executed in
connection therewith, the Lenders agreed to make certain loan proceeds available
to Windstream Services.

WHEREAS, Administrative Agent, acting on behalf of the Lenders, has requested
that Tenant agree to certain matters and Landlord provide certain rights to
Administrative Agent with respect to the Lease as more particularly described
herein.

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Lease.

AGREEMENTS

NOW, THEREFORE, the parties agree as follows:

1. Loan Documents.

 

  a. Tenant, upon being requested to do so by Landlord, shall with reasonable
promptness cause Windstream Services to provide Landlord with a copy of the
Credit Agreement. If requested to do so by Landlord, Tenant shall thereafter
also cause Windstream Services to provide to Landlord from time to time with a
copy of each written amendment or other modification or supplement to such
agreement.



--------------------------------------------------------------------------------

  b. Administrative Agent acknowledges that (i) it does not and will not have a
lien on all or any portion of the Leased Property and (ii) any liens granted to
Administrative Agent with respect to Tenant’s Property shall be subject to the
terms of the Lease, including without limitation, Sections 6.2 (Tenant’s
Property) and 11.1 (Liens) thereof.

 

  c. Administrative Agent acknowledges that pursuant to the Lease, (i) Tenant
shall have the right to receive all rents, profits and charges arising from the
Primary Intended Use of the Leased Property or any sublease of the Leased
Property, including but not limited to: (A) contract charges and tariffed rates
to third parties on a wholesale basis, (B) rents collected from Pole Agreements,
and (C) payments from customer or carriers for dark or dim fiber services, and
(ii) notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default that is monetary in nature, Landlord shall
have the right to receive all rents, profits and charges arising from any
sublease of the Leased Property (including, but not limited to, any rights
granted pursuant to a dark fiber agreement, a dim fiber agreement or a
collocation agreement) subject to applicable law, and apply such rents, profits
and charges to Rent as set forth in Section 22.3 of the Lease. Landlord
acknowledges and agrees that (x) Tenant (and Tenant’s Subsidiaries) may charge
contract and/or tariff rates to other carriers in such amounts as Tenant deems
appropriate (subject to Legal Requirements) in performing its obligations under
the Communication Regulations (including Tenant’s collocation obligations) and
that Landlord has no rights to the amounts that Tenant collects from such
carriers in connection therewith during the Term, and (y) any right of Landlord
to any such rents, profits and charges arising from any sublease of the Leased
Property upon an Event of Default shall be subject to the rights of the
Administrative Agent pursuant to this Agreement (including the right to notice
and opportunity to cure defaults).

2. Default Notice. Landlord, upon providing Tenant any notice of: (i) default
under the Lease or (ii) a termination of the Lease, shall at the same time
provide a copy of such notice to Administrative Agent. No such notice by
Landlord to Tenant shall be deemed to have been duly given unless and until a
copy thereof has been sent to Administrative Agent in accordance with the notice
provisions set forth in Section 14 hereof. From and after such notice has been
sent to Administrative Agent, Administrative Agent shall have the same period,
after the giving of such notice, as is given Tenant after the giving of such
notice to Tenant, plus in each instance, the additional periods of time
specified in Sections 3 and 4 hereof to remedy, commence

 

2



--------------------------------------------------------------------------------

remedying or cause to be remedied the defaults or acts or omissions which are
specified in any such notice. Landlord shall accept such performance by or at
the instigation of Administrative Agent as if the same had been done by Tenant.
Tenant authorizes Administrative Agent to take any such action at Administrative
Agent’s option and does hereby authorize entry upon the Leased Property by
Administrative Agent for such purpose.

3. Notice to Administrative Agent. If an Event of Default shall occur which
entitles Landlord to terminate the Lease, Landlord shall have no right to
terminate the Lease on account of such Event of Default unless, following the
expiration of the period of time given Tenant to cure such Event of Default or
the act or omission which gave rise to such Event of Default, Landlord shall
notify Administrative Agent of Landlord’s intent to so terminate at least thirty
(30) days in advance of the proposed effective date of such termination if such
Event of Default is capable of being cured by the payment of money, and at least
ninety (90) days in advance of the proposed effective date of such termination
if such Event of Default is not capable of being cured by the payment of money
(“Termination Notice”). The provisions of this Section 3 shall apply if, during
such thirty (30) or ninety (90) day (as the case may be) Termination Notice
period, Administrative Agent shall:

a. notify Landlord of Administrative Agent’s desire to nullify such Termination
Notice;

b. pay or cause to be paid all Rent, Additional Charges, and other payments
(i) then due and in arrears as specified in the Termination Notice and
(ii) which may become due during such thirty (30) or ninety (90) day (as the
case may be) period (as the same may become due);

c. comply or in good faith, with reasonable diligence and continuity, commence
to comply with all nonmonetary requirements of the Lease then in default and
reasonably susceptible of being complied with by Administrative Agent; and

d. during such thirty (30) or ninety (90) day period, Administrative Agent shall
respond, with reasonable diligence, to requests for information from Landlord as
to Administrative Agent’s (and Lenders’) intent to pay such Rent and other
charges and comply with the Lease.

4. Procedure on Default. If Landlord shall elect to terminate the Lease by
reason of any Event of Default that has occurred and is continuing, and
Administrative Agent shall have proceeded in the manner provided for by
Section 3 hereof, the specified date for the termination of the Lease as fixed
by Landlord in its Termination Notice shall be extended for a period of six
(6) months; provided that Administrative Agent shall, during such six-month
period (i) pay or cause to be paid the Rent, Additional Charges and other
monetary obligations of Tenant under the Lease as the same become due, and
continue its good faith efforts to perform or cause to be performed all of
Tenant’s other obligations under the Lease, excepting past nonmonetary
obligations then in default and not reasonably susceptible of being cured by
Administrative Agent and (ii) if not

 

3



--------------------------------------------------------------------------------

enjoined or stayed pursuant to a bankruptcy or insolvency proceeding or other
judicial order, commence and diligently pursue its remedies against Windstream
Services and/or its affiliates under the Credit Agreement and the other
documents executed in connection therewith and diligently prosecute the same to
completion. Nothing in this Section 4, however, shall be construed to extend the
Lease beyond the original term thereof as extended by any options to extend the
term of the Lease properly exercised by Tenant in accordance with Section 1.4 of
the Lease. If the Event of Default shall be cured pursuant to the terms and
within the time periods allowed in Section 3 hereof and this Section 4, the
Lease shall continue in full force and effect as if Tenant had not defaulted
under the Lease.

5. New Lease. In the event of the termination of the Lease other than due to a
default as to which Administrative Agent had the opportunity to, but did not,
cure such default as set forth in Sections 3 and 4 above, Landlord shall provide
Administrative Agent with written notice that the Lease has been terminated
(“Notice of Termination”), together with a statement of all sums which would at
that time be due under the Lease but for such termination, and of all other
defaults, if any, then known to Landlord. Provided that no Permitted Leasehold
Mortgage that complies with the terms set forth in Section 17.1 of the Lease is
then in effect, Landlord agrees to enter into a new lease (“New Lease”) of the
Leased Property then subject to the terms of the Lease with the Administrative
Agent or its designee (in each case if a Discretionary COC Transferee) for the
remainder of the term of the Lease, effective as of the date of termination, at
the rent and additional rent, and upon the terms, covenants and conditions
(including all options to renew but excluding requirements which have already
been fulfilled) of the Lease, provided:

 

  a. Administrative Agent or its designee shall make a binding, written,
irrevocable commitment to Landlord for such New Lease within thirty (30) days
after the date that Administrative Agent receives Landlord’s Notice of
Termination of this Lease given pursuant to this Section 5;

 

  b. Administrative Agent or its designee shall pay or cause to be paid to
Landlord at the time of the execution and delivery of such New Lease, any and
all sums which would at the time of execution and delivery thereof be due
pursuant to the Lease but for such termination and, in addition thereto, all
reasonable expenses, including reasonable attorney’s fees, which Landlord shall
have incurred by reason of such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and

 

  c. Administrative Agent or its designee shall agree to remedy any of Tenant’s
defaults of which Administrative Agent was notified by Landlord’s Notice of
Termination (or in any subsequent notice) and which can be cured through the
payment of money or are reasonably susceptible of being cured by Administrative
Agent or its designee.

 

4



--------------------------------------------------------------------------------

6. Administrative Agent Need Not Cure Specified Defaults. Nothing herein
contained shall require Administrative Agent as a condition to its exercise of
the right hereunder to cure any default of Tenant not reasonably susceptible of
being cured by Administrative Agent or its designee (including but not limited
to the defaults referred to in clauses (b) (as related to agreements with the
Administrative Agent and/or the Lenders), (c), (d), (e), (f) (if the levy or
attachment is (A) in favor of the Administrative Agent and/or the Lenders, or
(B) would be extinguished upon a New Lease being provided to the Administrative
Agent or its designee), (l) (as related to the Indebtedness to the Lenders or
that that would be extinguished upon a New Lease being provided to the
Administrative Agent or its designee), of Section 16.1 of the Lease and any
other sections of the Lease which may impose conditions of default not
susceptible to being cured by Administrative Agent or its designee) in order to
comply with the provisions of Sections 3 and 4 hereof, or as a condition of
entering into the New Lease provided for by Section 5 hereof.

7. Insurance. The Administrative Agent may be added as an additional insured to
any and all insurance policies required to be carried by Tenant under the Lease
on the condition that the insurance proceeds are to be applied in the manner
specified in the Lease.

8. Arbitration; Legal Proceedings. Landlord shall give prompt notice to
Administrative Agent of any arbitration or legal proceedings between Landlord
and Tenant involving obligations or rights under the Lease.

9. Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) each of Landlord and Tenant hereby agree that it shall not assert,
and hereby waives, any claim against any Indemnitee (as defined in the Credit
Agreement), on any theory of liability, for damages arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Lease or the Propco Transactions (as defined
in the Credit Agreement), and (ii) Administrative Agent, for itself and on
behalf of the Lenders, agrees that Landlord’s liability to Administrative Agent
and the Lenders hereunder howsoever arising shall be limited to and enforceable
only against Landlord’s interest in the Leased Property, and no recourse against
Landlord shall be had against any other assets of Landlord whatsoever.

10. Sale Procedure.

 

  a. Administrative Agent shall have the right to select the highest Qualified
Communications Assets Bid on behalf of Tenant solely under the circumstances and
pursuant to the terms expressly set forth in Section 36.2(c)(ii) of the Lease.

 

5



--------------------------------------------------------------------------------

  b. If Tenant’s obligation to transfer the Communication Assets to a Successor
Tenant is triggered as a result of a Non-Renewal Event, the delivery of a Lease
Termination Notice or a Final Lease Expiration as described in Section 36.1(a)
of the Lease, Tenant shall notify Administrative Agent no later than five
(5) Business Days after the occurrence of such event and such notice shall
include in bold-faced capitalized font the following: THIS NOTICE REQUIRES A
RESPONSE WITHIN TEN (10) BUSINESS DAYS. No later than ten (10) Business Days
after Administrative Agent’s receipt of Tenant’s notice, Administrative Agent
shall deliver notice (the “Required Credit Agreement Agent Notice”) to Landlord
and Tenant which specifies whether a Credit Agreement Agent Trigger Event exists
and the Administrative Agent’s best estimate of the Credit Agreement Payoff
Amount. If the Administrative Agent fails to deliver the Required Credit
Agreement Notice within such ten (10) Business Day period, either Tenant or
Landlord may deliver a second notice to Administrative Agent which notice shall
include in bold-faced capitalized font the following: THIS IS A SECOND NOTICE.
YOUR RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS
SECOND NOTICE. Notwithstanding anything to the contrary contained herein or in
the Lease, but subject to the terms of Section 10(a) above, if Administrative
Agent fails to deliver the Required Credit Agreement Agent Notice within five
(5) Business Days after receipt of the second notice from either Landlord or
Tenant, Administrative Agent shall be deemed to have waived its right to make
any determinations and agreements on behalf of Tenant under Article XXXVI of the
Lease (including, without limitation, the selection of the highest Qualified
Communications Assets Bid).

11. Tenant and Landlord Agreements.

 

  a. Tenant hereby consents to the agreements made by Landlord in this
Agreement.

 

  b. Tenant hereby consents to the rights of the Administrative Agent and the
Lenders pursuant to this Agreement.

 

  c. Tenant shall provide written notice to Administrative Agent of any
amendment or modification to the Lease, and if requested to do so by
Administrative Agent, Tenant shall provide to the Administrative Agent from time
to time a copy of each written amendment or other modification or supplement to
the Lease.

 

  d.

Notwithstanding anything to the contrary contained in the Lease, so long as the
Credit Agreement remains outstanding, Tenant hereby waives its right to enter
into a Permitted Leasehold Mortgage without the prior written consent of
Administrative

 

6



--------------------------------------------------------------------------------

  Agent and Landlord hereby acknowledges that Landlord shall not recognize any
Permitted Leasehold Mortgage or Permitted Leasehold Mortgagee without prior
written notice from Tenant that Administrative Agent has consented to such
Permitted Leasehold Mortgage.

12. Recognition/Non-Disturbance. Landlord shall, and shall cause any holder of a
Facility Mortgage, to acknowledge and agree to recognize the rights of the
Administrative Agent and the Lenders pursuant to this Agreement. In the event
that Landlord grants any Facility Mortgage, Landlord shall cause the holder of
such Facility Mortgage to deliver a Subordination, Non-Disturbance and
Attornment Agreement that (i) runs in favor of Tenant and parties in possession
claiming through Tenant or its affiliates, including Windstream Services and the
Administrative Agent or its designee pursuant to this Agreement and (ii) is
substantially in the form of Exhibit C to the Lease or such other forms as is
reasonably acceptable to Tenant, Administrative Agent and the Lenders.

13. Representation. Each of Landlord and Tenant (a) represents that (i) a
complete copy of the Lease has been delivered to the Administrative Agent,
(ii) the Lease is unmodified and in full force and effect, (iii) no Event of
Default has occurred under the Lease, and (iv) no Rent or Additional Charges
payable thereunder are due but remain unpaid, and (b) agrees to deliver to the
Administrative Agent an Officer’s Certificate in accordance with the terms set
forth in Section 23.1(a) of the Lease upon not less than ten (10) Business Days’
prior written request of Administrative Agent, but in no event shall Landlord or
Tenant be required to deliver an Officer’s Certificate to Administrative Agent
more than two (2) times in any calendar year.

14. Notices. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service or by an overnight express service to the following address:

 

To Landlord:

c/o Communications Sales & Leasing, Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, AR 72211

Attention: Controller

With copies to:

c/o Communications Sales & Leasing, Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, AR 72211

Attention: General Counsel

 

7



--------------------------------------------------------------------------------

To Tenant:

Windstream Holdings, Inc.

4001 Rodney Parham Road

Little Rock, AR 72212

Attention: Chief Financial Officer

With copies to:

Windstream Holdings, Inc.

4001 Rodney Parham Road

Mailstop: B1F03-71A

Little Rock, AR 72212

Attention: Legal Department

To Administrative Agent:

JPMorgan Chase Bank, N.A.

Floor 3

500 Stanton Christiana Road, Ops 2

Newark, DE 19713

Attention of George D. Ionas

Telecopy No. 302-634-3301

email: george.d.ionas@jpmorgan.com

copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10179

Attention of Timothy D. Lee

Telecopy No. 212-270-5100

email: timothy.d.lee@jpmorgan.com

With a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Kenneth Steinberg, Esq.

15. Further Assurances; Entire Agreement. Each party shall execute, acknowledge
and deliver, upon the reasonable request of the other party, any and all
agreements or other instruments that may reasonably be required for carrying out
the purposes and intent of this Agreement in strict accordance with the terms
and conditions hereof. This Agreement constitutes the entire and final agreement
of the parties with respect to the subject matter hereof, and may not be changed
or modified except by an agreement in writing signed by the parties.

16. Successors and Assigns; Landlord Transfers. This Agreement shall bind each
party’s successors and assigns. Without limiting the generality of the
foregoing, Landlord agrees that any assignment agreement delivered pursuant to
Section 18.1 of the Lease shall include an agreement by the buyer to perform all
of the obligations, terms, covenants and conditions of this Agreement binding on
Landlord as well as those pursuant to the Lease from and after the effective
date of the purchase of the Leased Property by such buyer.

 

8



--------------------------------------------------------------------------------

17. General Terms.

 

  a. This Agreement shall be governed by and construed under the laws of the
State of New York, except to the extent preempted by federal law, in which case
federal law shall control.

 

  b. Each party to this Agreement has substantial experience with the subject
matter of this Agreement and has each fully participated in the negotiation and
drafting of this Agreement and has been advised by counsel of its choice with
respect to the subject matter hereof. Accordingly, this Agreement shall be
construed without regard to the rule that ambiguities in a document are to be
construed against the drafter.

 

  c. The Recitals to this Agreement are incorporated as a part of this
Agreement. The captions and headings of various sections of this Agreement are
for convenience only and are not to be considered as defining or limiting in any
way the scope or intent of the provisions of this Agreement.

 

  d. This Agreement may be signed in multiple counterparts with the same effect
as if all signatories had executed the same instrument.

 

  e. This Agreement may be amended by an instrument executed and delivered by
the parties hereto.

18. No Third Party Beneficiaries. The parties hereto acknowledge and agree that
there are no third party beneficiaries of this Agreement for all purposes.

19. Termination. Upon the full satisfaction of the Obligations (as defined in
the Credit Agreement), this Agreement and the rights granted to Administrative
Agent hereunder shall automatically terminate.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

LANDLORD: CSL NATIONAL, LP, By: CSL NATIONAL GP, LLC, as its General Partner By:

/s/ Daniel Heard

Name: Daniel Heard Title: SVP – General Counsel & Secretary CSL ALABAMA SYSTEM,
LLC CSL ARKANSAS SYSTEM, LLC CSL FLORIDA SYSTEM, LLC CSL GEORGIA SYSTEM, LLC CSL
IOWA SYSTEM, LLC CSL KENTUCKY SYSTEM, LLC CSL MISSISSIPPI SYSTEM, LLC CSL
MISSOURI SYSTEM, LLC CSL NEW MEXICO SYSTEM, LLC CSL OHIO SYSTEM, LLC CSL
OKLAHOMA SYSTEM, LLC CSL TEXAS SYSTEM, LLC CSL REALTY, LLC CSL GEORGIA REALTY,
LLC CSL TENNESSEE REALTY, LLC

By:

/s/ Daniel Heard

Name:

Daniel Heard

Title:

SVP – General Counsel & Secretary

CSL NORTH CAROLINA SYSTEM, LP

CSL NORTH CAROLINA REALTY, LP

By:

CSL NORTH CAROLINA REALTY GP, LLC, as its General Partner

By:

/s/ Daniel Heard

Name:

Daniel Heard

Title:

SVP – General Counsel & Secretary

Signature Page to Recognition Agreement



--------------------------------------------------------------------------------

TENANT:

WINDSTREAM HOLDINGS, INC., By:

/s/ Tony Thomas

Name: Tony Thomas Title: President & CEO

Signature Page to Recognition Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A. By:

/s/ Timothy D. Lee

Name: Timothy D. Lee Title: Vice President

Signature Page to Recognition Agreement